
	
		I
		111th CONGRESS
		2d Session
		H. R. 6468
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2010
			Mr. Ellison (for
			 himself, Mr. Al Green of Texas,
			 Ms. Edwards of Maryland,
			 Mr. Himes, and
			 Mr. Cleaver) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To authorize the Secretary of Housing and Urban
		  Development to initiate a voluntary multi-year effort to transform properties
		  with rental assistance contracts under various programs into properties with
		  long-term, property-based, sustainable rental assistance contracts that include
		  flexibility to address capital requirements, to enhance resident choice, and to
		  streamline and simplify the administration of rental
		  assistance.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Rental Housing Revitalization Act of
			 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Conversion of rental assistance.
					Sec. 4. Transformation authority.
					Sec. 5. Property-based contracts.
					Sec. 6. Project-based voucher contracts.
					Sec. 7. Conforming amendments.
				
			2.Findings and
			 purposes
			(a)FindingsThe
			 Congress finds that—
				(1)the Department of
			 Housing and Urban Development (in this section referred to as HUD) currently
			 provides rental assistance to more than 4.8 million households through at least
			 13 different programs that are implemented through an infrastructure comprised
			 of approximately public housing agencies, more than 18,000 individual Federal
			 contracts with private owners, and hundreds of non-profit rental program
			 administrators;
				(2)the substantial
			 unmet capital needs of the aging public and assisted housing stock hinder
			 Federal efforts to provide safe, high-quality, sustainable, energy-efficient
			 affordable housing; and
				(3)the current rental
			 assistance structure unnecessarily increases transaction costs for developers
			 and communities, makes it more difficult for families in need to obtain rental
			 assistance, impedes fair access to scarce resources, and fails to decrease the
			 concentration of poor and minority families in distressed or isolated
			 neighborhoods, to expand opportunities to live in mixed-income sustainable
			 neighborhoods, or to expand opportunities to live in mixed-income sustainable
			 neighborhoods, while at the same time worst-case housing needs and homelessness
			 are increasing significantly.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to preserve
			 affordable housing opportunities for the long term, by providing the
			 opportunity for public housing agencies and private owners to convert from
			 current forms of rental assistance under a variety of programs to long-term,
			 property-based contracts that will enhance market-based discipline and enable
			 owners to sustain operations and leverage private financing to address
			 immediate and long-term capital needs;
				(2)to enhance housing
			 choice for residents;
				(3)to streamline and
			 improve the delivery and oversight of rental assistance across all rental
			 assistance programs by such means as promoting consortia, consolidation, and
			 other locally designed structures for administrative functions;
				(4)to create more
			 uniform policies across all rental assistance programs funded by the Secretary
			 of Housing and Urban Development to increase administrative efficiency at all
			 levels of program operations; and
				(5)to facilitate the
			 adoption of energy-efficient and green technologies in HUD-assisted housing in
			 order to reduce operating costs, improve residents’ quality of life, and
			 enhance and protect the value of such housing.
				3.Conversion of
			 rental assistanceSection 8 of
			 the United States Housing Act of 1937 (42 U.S.C. 1437f) is amended by inserting
			 after subsection (k) the following new subsection:
			
				(l)Conversion of
				rental assistance
					(1)Authority for
				conversion of rental assistanceThe Secretary may, subject to the
				availability of amounts provided in appropriations Acts and that otherwise
				become available, and to the control of the Secretary of applicable accounts in
				the Treasury of the United States, allocate amounts to public housing agencies
				and other owners of eligible properties for the voluntary conversion of
				existing project-based rental housing assistance contracts, as specified in
				this subsection, including annual contributions contracts, through the
				execution of long-term, property-based assistance contracts under subsection
				(n) (in this subsection referred to as property-based contracts)
				or of project-based voucher rental assistance contracts for additional units of
				assistance under subsection (o)(13) (in this subsection referred to as
				project-based voucher contracts) with public and private owners of
				properties assisted under—
						(A)this section,
				excluding owners that continue to request renewal of rental assistance
				contracts under section 524 of the Multifamily Assisted Housing Reform and
				Affordability Act of 1997 (42 U.S.C. 1437f note);
						(B)section 9 of this
				Act (42 U.S.C. 1437g);
						(C)the rent
				supplement program under section 101 of the Housing and Urban Development Act
				of 1965 (12 U.S.C. 1701s);
						(D)the rental
				assistance program under section 236(f)(2) of the National Housing Act (12
				U.S.C. 1715z–1(f)(2)); and
						(E)other Federal
				affordable housing programs, as authorized by statute.
						(2)Conditions and
				procedures for conversion processThe Secretary shall provide, by
				notice inviting owners of eligible properties to request conversion of
				assistance pursuant to this subsection, conditions and procedures for approval
				of such requests as the Secretary determines appropriate, including conditions
				and procedures that—
						(A)promote the
				rehabilitation, including energy-efficiency improvements and sustainable design
				features, and long-term financial and physical sustainability of
				properties;
						(B)deconcentrate
				poverty;
						(C)increase
				administrative efficiency; or
						(D)promote physical
				accessibility for persons with disabilities.
						(3)Required
				conditionsIn addition to any other conditions of conversion the
				Secretary may require, the Secretary shall ensure, through measures including
				requirements for conversion requests, contract provisions, and the control of
				the allocation of amounts, that—
						(A)any property that
				is proposed for conversion of assistance under this subsection and will undergo
				substantial rehabilitation shall be subject to a detailed physical condition
				assessment that will identify rehabilitation needs, estimate repair and
				replacement needs, and identify opportunities to implement cost-effective,
				energy-efficient and green technologies;.
						(B)the number of
				affordable units with property-based assistance is not decreased by the
				conversion of assistance under this subsection, except as provided in paragraph
				(5) of this subsection;
						(C)there is no
				reduction in the number of families receiving rental assistance as a result of
				the conversion under this subsection;
						(D)conversion under
				this subsection shall not be grounds for termination of tenancy; and
						(E)the owner has
				complied with requirements established by the Secretary for consultation with
				residents about the owner’s intention to apply for conversion under this
				subsection, and any related rehabilitation or demolition of units in which
				tenants reside and any resulting relocation of tenants to other units,
				including the applicable rights of return, which requirements shall
				include—
							(i)resident
				involvement in planning for and implementation of conversion, including
				reasonable steps to help ensure meaningful participation for residents who are
				limited in their English proficiency;
							(ii)meetings with
				residents to ensure that each tenant wishing to return to revitalized on-site
				housing has the opportunity to express that wish and be accorded preference for
				tenancy; and
							(iii)public meetings
				prior to implementing any significant amendments or changes to a conversion
				plan.
							For a
				public housing agency, a plan to convert under this subsection shall be
				considered a significant amendment to the agency plan under section 5A (42
				U.S.C. 1437c–1), and the agency shall comply with applicable requirements to
				consult with the resident advisory board and the public concerning significant
				amendments.(4)Agreement to
				provide assistanceThe Secretary may provide for an agreement to
				provide assistance under a property-based or project-based voucher contract
				with an owner of a property in advance of final approval of conversion, to
				facilitate the owner’s ability to obtain financing or for other reasons.
					(5)One-for-one
				replacement of assisted unitsProperties converted to assistance
				under this subsection may have fewer assisted units under a property-based
				contract or under a project-based voucher contract after conversion that the
				property had immediately prior to the conversion of assistance (including
				vacant units) only if the assistance from such reduced number of units is
				transferred to an equal number of units in a replacement property or
				properties, as follows:
						(A)Number of
				unitsFor 100 percent of all such units in existence, as of the
				date of the request for conversion, that are to be demolished or disposed or
				converted to a unit that is not assisted under this Act, the owner shall
				provide a plan acceptable to the Secretary for timely replacement of each
				unit.
						(B)Number of
				bedroomsReplacement housing shall reflect the number of bedrooms
				that are needed to adequately serve returning tenants, households currently on
				the waiting list and to meet future needs based on other market data, as
				determined by the Secretary.
						(C)Disability
				accessible housingOff-site replacement housing shall not result
				in a decrease in available inventory of disability accessible housing, and all
				housing, where otherwise covered, shall comply with the accessibility
				requirements of the Fair Housing Act (42 U.S.C. 3601 et seq.) and section 504
				of the Rehabilitation Act of 1973 (29 U.S.C. 794).
						(D)LocationReplacement
				housing units shall be developed—
							(i)on
				the site of the property being converted; and
							(ii)in the
				neighborhood or within the metropolitan area up to 25 miles from the property
				being converted, as necessary to—
								(I)comply with fair
				housing requirements;
								(II)deconcentrate
				poverty;
								(III)provide
				appropriate densities for the property being converted;
								(IV)promote
				location-efficient communities; or
								(V)meet other factors
				as determined by the Secretary in order to further the purposes of this
				subsection and subsection (m).
								(E)Off-site
				replacementReplacement
				housing developed off the site of the property being converted as provided
				under subparagraph (D)(ii) shall meet the following requirements:
							(i)Economic
				opportunitiesOff-site replacement housing shall offer access to
				economic opportunities and public transportation and be accessible to social,
				recreational, educational, commercial, health facilities and services, and
				other municipal services and facilities that are comparable under such
				standards as the Secretary may prescribe.
							(ii)Prohibition of
				increase of concentration of minoritiesOff-site replacement
				housing shall not be located in areas of minority concentration, defined in
				relation to the metropolitan area or rural county in which the project is
				located, or in areas of extreme poverty, except in areas that qualify as
				revitalizing neighborhoods, as defined by the Secretary.
							(F)Tenant-based
				vouchers as replacement housingAn owner may replace up to half
				of the units that are demolished or disposed of or permitted to be unassisted
				under the conversion in accordance with this subsection with tenant-based
				vouchers in housing markets where there is—
							(i)an
				adequate supply of affordable rental housing in areas of low poverty, which
				supply shall be demonstrated by data that show within the housing market area
				of the property that—
								(I)at least 80
				percent of vouchers under subsection (o) issued over the last 24 months to
				comparable families were successfully leased within 120 days of issuance, or,
				if a sufficient number of comparable families have not received vouchers, an
				alternative measure, as the Secretary shall design, is met;
								(II)existing voucher
				holders are widely dispersed geographically in areas of low poverty with access
				to public transportation, education, and other amenities, as determined by the
				Secretary, among the available private rental housing stock; and
								(III)the applicant
				provides a market analysis demonstrating that—
									(aa)there is a
				relatively high vacancy rate among units that would meet or exceed housing
				quality standards within the market area, as determined by the Secretary, with
				rent and utility costs not exceeding the applicable payment standard under
				subsection (o); and
									(bb)such high vacancy
				rate within the market area is expected to continue for the next 5 years or
				longer; or
									(ii)a
				judgment, consent decree, or other order of a court limits the ability of the
				owner to comply with the requirements under this paragraph.
							(G)De minimis
				reductionNotwithstanding any other provision of this subsection,
				the owner of a property converting under this subsection may demolish not more
				than the lesser of 5 dwelling units or 5 percent of the total dwelling units at
				the converting property, but only—
							(i)to
				reconfigure units to serve returning tenants or households currently on the
				waiting list;
							(ii)if the space
				occupied by the demolished unit is used for meeting the service or other needs
				of residents; or
							(iii)if the
				demolished unit was beyond repair.
							(6)Use
				restrictionsThe Secretary shall require use and affordability
				restrictions as a condition of conversion of each property to a property-based
				contract or project-based voucher contract, as follows:
						(A)Public
				housing
							(i)Basic
				requirementsAn owner of a
				property assisted under section 9 approved for conversion of assistance
				pursuant to this subsection shall agree to provide the number of units, as
				required under paragraph (5), subject to the eligibility, targeting, and rent
				rules as provided under the property-based contract or project-based voucher
				contract for use as affordable housing for at least 30 years from the date of
				execution of the initial section 8 contract after conversion and continuously
				for the duration of each extension or renewal of such contract offered by the
				Secretary or a public housing agency pursuant to subsection (n) or
				(o)(13).
							(ii)Transfer or
				sale of propertyNo sale or transfer of a property subject to a
				use agreement under this subparagraph, except properties subject to paragraph
				(18), shall be permitted without the prior approval of the Secretary. The
				Secretary shall not approve a sale or transfer to a for-profit entity, except
				as permitted under paragraph (13)(B) of this subsection to facilitate the use
				of tax credits under section 42 of the Internal Revenue Code of 1986, and shall
				not approve a sale or transfer to a non-profit entity unless the Secretary
				determines that there is no capable public entity willing to take ownership of
				the property.
							(B)Other
				housingAn owner of a
				property other than a property assisted under section 9 entering into a
				contract for rental assistance pursuant to this subsection shall agree to
				provide the number of units, as required under paragraph (5), subject to the
				eligibility, targeting, and rent rules as provided under the property-based or
				project-based voucher contract for use as affordable housing for the greater of
				the remaining term of any prior use restriction existing at the time of
				conversion to the new rental assistance contract or the initial term of the new
				rental assistance contract.
						(C)Modification of
				use agreement with transfer of assistanceThe Secretary shall
				establish procedures to allow for the transfer of assistance from all or part
				of the units in a property with converted assistance, at the request of an
				owner or upon expiration or termination of a rental assistance contract, to a
				new contract for rental assistance at a replacement property or properties,
				subject to the requirements of paragraph (5), otherwise applicable legal
				requirements, and to a continuation of use restriction at the new property. The
				Secretary shall require owners requesting such modifications to provide notice
				and consultation with tenants as provided in paragraph (3)(E) and to assist
				tenants to relocate, in accordance with paragraph (9).
						(7)Tenants residing
				in units at time of conversionNotwithstanding any other
				provision of law, a family lawfully residing in an assisted unit in a property
				at the time of a conversion of assistance under this subsection shall be
				considered eligible for assistance under subsections (n) and (o)(13), as
				applicable, and shall not be subject to rescreening or termination of
				assistance or eviction from the unit or denial of reoccupancy after
				rehabilitation because of the conversion or the requirements of any other funds
				used to finance the rehabilitation, and the requirements of section 16 shall
				not apply to such family, but shall be complied with upon turnover of tenants.
				For purposes of section 42 of the Internal Revenue Code of 1986, such otherwise
				compliant tenancies shall be considered to be in compliance with income
				requirements.
					(8)Energy
				efficiencyThe Secretary may implement measures to facilitate the
				cost-effective adoption of energy-efficient and green technologies in
				properties converting to assistance under this subsection and in replacement
				units newly constructed with assistance under this section.
					(9)Relocation
				assistance
						(A)Applicability of
				Uniform Relocation and Real Property Acquisition Policies ActThe
				Uniform Relocation and Real Property Acquisition Policies Act of 1970 (42
				U.S.C. 4601 et seq.) shall apply to displacement and relocation activities
				pursuant to the conversion of rental assistance under this subsection except as
				otherwise provided in this paragraph.
						(B)Temporary
				relocationA public housing agency or owner that acquires,
				rehabilitates, or demolishes any project or building, or portion thereof, in
				connection with the conversion or transfer of assistance under this subsection
				may temporarily, for a period not to exceed 12 months, or such other period,
				not to exceed 24 months, as the Secretary may authorize, relocate families
				lawfully residing in a unit on the property and provide such families notice
				and relocation assistance as required by the Secretary. A relocated family
				shall have, upon completion of the project and consistent with any guidelines
				issued by the Secretary, the right to return if the tenant has not committed
				serious or repeated violations of material terms of the lease or occupancy
				agreement at the time of departure from the housing subject to rehabilitation
				or demolition, or during the temporary relocation period.
						(C)Moving
				expensesWhen assistance is transferred to another property
				pursuant to this subsection without a period of temporary relocation, the
				public housing agency or owner shall offer each family that chooses to relocate
				from the property from which assistance is transferred to the property to which
				assistance is transferred payment of actual, reasonable, and necessary moving
				expenses, including utility deposits, and, if the newly assisted units are not
				owned by the public housing agency or owner, payment of security deposits,
				credit checks, and other moving-related expenses.
						(D)CostsDisplacement
				and relocation costs as required by law or as the Secretary may direct as
				authorized by this paragraph shall be paid from any rental assistance or other
				funds provided by the Secretary or otherwise available to a public housing
				agency or owner that may be used for such purpose. A displaced family may
				receive an incremental, tenant-based voucher under this section, if such a
				voucher is made available.
						(10)Amount of
				monthly assistance payment to ownerThe amount of the monthly assistance
				payment with respect to any unit upon conversion shall be the difference
				between the maximum monthly rent that the property-based or project-based
				voucher contract provides the owner is to receive for the unit plus the
				allowance for tenant-paid utilities and the rent that the family is required to
				pay under section 3 of this Act.
					(11)Tenants
				over-income for continuing subsidyIf the required contribution of a family
				toward rent under section 3 exceeds the rent established for the unit and the
				applicable utility allowance, the family may continue to reside in the unit and
				pay the established rent. The Secretary or the public housing agency shall not
				reduce the number of units assisted under the property-based or project-based
				voucher contract due to residency by such a family, and may use funds not
				required for assistance under the contract in any year for other authorized
				rental assistance.
					(12)Designated
				housingIf the units proposed to be converted pursuant to this
				subsection are subject to an approved designation plan under section 7 (42
				U.S.C. 1437e) or are designed to accommodate tenants with special needs under
				any other authority, the Secretary shall permit the designation or
				accommodation to continue to apply to the converted units under the same terms
				and conditions as would otherwise have applied, and may permit additional
				designations consistent with Federal statute or executive order.
					(13)Conversion of
				public housingIn addition to such other conditions as the
				Secretary may require, the following conditions shall apply to a property
				assisted under section 9 that is converting to rental assistance under this
				subsection:
						(A)Treatment of
				converted unitsThe conversion of units assisted under section 9
				to assistance in accordance with this subsection shall not be considered a
				disposition under section 18 (42 U.S.C. 1437p).
						(B)Requirements for
				properties with housing tax creditsPublic housing agencies that
				utilize tax credits under section 42 of the Internal Revenue Code of 1986 for
				rental housing units converted under this subsection with respect to such units
				shall provide for—
							(i)an
				option for the public housing agency to purchase limited partnership interests
				in a property containing such units after the tax compliance period under such
				section 42;
							(ii)a
				provision to give a public housing agency an active role in property management
				decisions of such housing; or
							(iii)such other
				provision or provisions as the Secretary may establish to ensure the
				preservation of the interest of the public housing agency in the
				property.
							(C)Resident
				membership on boardA public housing agency that converts some or
				all of its units to assistance in accordance with this subsection shall comply
				with the resident board membership requirement of section 2(b) (42 U.S.C.
				1437(b)), as applicable.
						(D)Existing
				contractsThe Secretary shall
				require, following conversion of assistance in accordance with this subsection,
				that the Secretary and the public housing agency shall continue to meet
				obligations associated with financing pursuant to section 30 (42 U.S.C.
				1437z–2), including financing obligations for which capital funds or operating
				funds provided under section 9 are pledged for repayment, if such obligations
				are not refinanced or otherwise paid off, using assistance provided under the
				property-based or project-based voucher contract or otherwise, and shall comply
				with the terms and conditions of contracts associated with such financings,
				energy performance contracts, and similar contracts, as specified by the
				Secretary, in effect before conversion of assistance in accordance with this
				subsection. The Secretary may require the allocation of an equitable percentage
				of repayment obligations to be repaid from assistance under the property-based
				or project-based voucher contracts or impose such other requirements as are
				necessary to ensure that the requirements of the preceding sentence are met,
				without imposing greater restrictions on the public housing agency than the
				agency would have had under the original financing.
						(E)Use of capital
				fundsNotwithstanding any other provision of law, capital funds
				provided pursuant to section 9(d) (42 U.S.C. 1437g(d)) may be used for
				assistance in the financing of necessary improvements or other capital expenses
				for any project or units assisted under section 9 and to be converted to
				assistance in accordance with this subsection, including making a capital
				contribution to such a project where needed to make the financing feasible, the
				purchase or provision of letters of credit or other credit enhancements
				necessary to carry out successful conversions, initial contributions to any
				necessary reserves, and other financing expenses approved by the Secretary. The
				Secretary may waive or modify requirements otherwise applicable to such capital
				funds as necessary to facilitate their use in connection with conversions as
				authorized by this subsection.
						(F)Transition rents
				for tenants in converted public housing propertiesThe Secretary
				shall require a public housing agency to implement such changes in rental
				payment requirements otherwise applicable to tenants at the time of conversion
				under this subsection as are necessary to prevent such tenants from having
				rents increased solely as a result of the conversion by more than 10 percent
				per year. The Secretary may require or authorize a public housing agency to
				adopt a specific time after which such transitional provisions no longer will
				be effective.
						(14)Transfer and
				use of funds
						(A)Termination of
				assistance under previous contractFollowing conversion under
				this subsection, additional assistance for a property shall not be provided
				under the previous contract, agreement, or authority.
						(B)Unexpended
				assistanceThe Secretary shall take necessary actions to provide
				that, as a condition of conversion of a property, the unexpended assistance,
				including capital funds, made available for such property under a previous
				contract, agreement, or authority (up to and including the Federal fiscal year
				of conversion) shall be transferred to accounts applicable to assistance
				provided under this subsection to pay all or a portion of—
							(i)the up-front costs
				of conversion;
							(ii)the initial
				contributions to any necessary reserves;
							(iii)the funding of the initial year or years of
				the new property-based or project-based voucher contract of assistance entered
				into pursuant to this subsection;
							(iv)the financing of
				necessary renovations to, or other capital expenses for, the property,
				including the making of capital contributions and the provision of letters of
				credit or other credit enhancements or financing expenses approved by the
				Secretary; and
							(v)contract
				administration of converted rental assistance properties under this
				subsection.
							(C)Transfer of
				fundsTo the extent provided in advance in appropriations Acts,
				the Secretary may transfer funds between accounts applicable to assistance
				provided under section 9 and accounts applicable to assistance provided under
				this subsection and subsections (n) and (o).
						(15)Release of
				prior requirementsA property
				assisted under a property-based or project-based voucher contract following
				conversion under this section shall not be subject to any terms, conditions,
				and requirements of the previous assistance from which it was converted, except
				as provided for by this subsection and subsections (n) and (o), and by such
				terms, conditions, and requirements as established for the new assistance by
				the Secretary.
					(16)Conversion from
				property-based contract to project-based voucher contractA
				property under a property-based contract may convert to a project-based voucher
				contract at the request of the owner of the property and at the discretion of,
				and upon approval by, the Secretary if the property meets the applicable
				requirements under subsection (o)(13) and a public housing agency eligible to
				administer the contract agrees to such administration.
					(17)Notice of
				termination of affordability restrictions
						(A)In
				generalAn owner of a property that has been converted to a
				property-based contract pursuant to this subsection shall, if the owner intends
				not to renew or extend the rental assistance contract at the property, provide
				written notice of such intent at least 12 months in advance of the intended
				termination date. Notice shall be provided to the Secretary, the chief
				executive officer of the State and the unit of general local government (as
				such term is defined in section 4 of the Cranston-Gonzalez National Affordable
				Housing Act (42 U.S.C. 12704)) in which the property is located, and to each
				tenant of the property at such time and in such form as may be prescribed by
				the Secretary through regulation.
						(B)Failure to
				provide noticeIf an owner fails to provide notice as required in
				subparagraph (A), the owner may not evict the tenants or increase the tenants’
				rent payments based upon the change in subsidy status of the property until
				such time as the owner has provided the notice and the 12-month period
				beginning upon the provision of such notice has elapsed.
						(18)Properties in
				default, foreclosure, or bankruptcy
						(A)Properties in
				default
							(i)Mortgage
				requirementAny mortgage made
				on, or security interest otherwise granted in, any property with a rental
				assistance contract or agreement converted pursuant to this subsection shall
				include a provision for simultaneous notification to the owner of the property
				and the Secretary of any default under the mortgage or other security
				agreement.
							(ii)Conversion
				contract requirementAny
				contract or agreement to convert assistance pursuant to this subsection shall
				include a provision requiring the owner to notify the Secretary of any default
				under a mortgage made on, or security interest otherwise granted in, any
				property with a rental assistance contract or agreement converted pursuant to
				this subsection.
							(iii)Authority to
				suspend rental assistanceAfter receiving notification of a
				default as provided in clause (i), the Secretary may suspend all or a portion
				of any rental assistance payments funded by the Secretary under any contract on
				behalf of the property in default and use amounts from such suspended payments
				to cure the default. Such suspension shall not be cause for eviction of any
				tenant assisted under this section.
							(iv)AuditThe
				Secretary may conduct an audit of any property that has had rental assistance
				payments suspended under clause (i). The owner of such property shall make
				available all records of the property to the Secretary, including books of
				account, bank statements, and contracts for purposes of the audit.
							(v)Resumption of
				rental assistanceFollowing cure of the default and subject to
				the results of any audit conducted under clause (iv), the Secretary may
				terminate, in whole or in part, the suspension of payments and resume payment
				in accordance with the contract. The Secretary may require the payee under the
				contract to take such corrective actions as the Secretary determines to be
				appropriate as a condition of resuming payments under the contract.
							(B)Properties in
				foreclosure or bankruptcyNotwithstanding any provision of
				Federal or State law, in the event of a foreclosure, or the bankruptcy of an
				owner, of a property converted under this subsection, such property shall
				remain subject to—
							(i)such rental
				assistance contract and any extensions or renewal agreements thereof;
							(ii)all leases
				between the prior owner and tenants assisted under such contract; and
							(iii)any use
				agreement related to such contract in effect immediately before the foreclosure
				or bankruptcy filing.
							Any and
				all successors in interest in such property shall assume such contract,
				extensions or renewal agreements, leases, and related use agreement
				obligations. In the case of a property converted from assistance under section
				9, prior to the sale or other transfer of any ownership interest in such
				property pursuant to a foreclosure or bankruptcy, the Secretary shall have a
				first option to purchase, and the Secretary shall exercise such option or may
				assign such option to a public entity purchaser that exercises such option in
				accordance with implementing regulations pursuant to this subparagraph and
				paragraph (19)(A)(iv). If the Secretary determines the property is not
				physically viable, the Secretary may require the transfer of the contract for
				assistance, including monthly assistance payments, and use agreement to one or
				more other properties in accordance with the procedures and requirements of
				subsection (m)(F)(ii).(19)Federal option
				to purchase
						(A)In
				general
							(i)Opportunity for
				purchase by SecretaryExcept as provided in clause (vi), an owner
				of a covered property, as defined in clause (v), shall not sell the covered
				property at any time before—
								(I)providing notice
				within the time periods and to the parties described in paragraph (17) of the
				owner’s intent to sell the property; and
								(II)offering the
				Secretary the opportunity to purchase the property pursuant to clause (ii) of
				this subparagraph.
								(ii)Right of
				Secretary to make offerUpon receipt of the notice required in
				clause (i)(I), the Secretary shall have the right either to purchase the
				property subject to terms and conditions established through regulation or to
				select an assignee to act on behalf of the Secretary as the purchaser before
				the owner enters into any agreement to sell to a third party. Failure by the
				Secretary or the Secretary’s assignee to submit an offer to purchase the
				property in compliance with the conditions specified in regulation shall
				constitute an irrevocable waiver of the Secretary’s right under this
				paragraph.
							(iii)Relationship
				with other lawsThe requirements of this paragraph are in
				addition to, and not in lieu of, any State or local law that has established a
				right of first refusal to preserve affordable housing.
							(iv)RegulationsThe
				Secretary shall issue regulations to carry out this paragraph, which
				may—
								(I)define such terms
				as the Secretary determines necessary to facilitate the understanding of the
				rights and obligations of the owner of the property, the Secretary, the
				Secretary’s assignee, or tenants;
								(II)address any
				agreement that may be appropriate between the Secretary and the Secretary’s
				assignee;
								(III)provide for the
				timing of any offer made by the Secretary to purchase the owner’s property and
				the acceptance or refusal of the Secretary’s purchase offer; and
								(IV)establish the
				conditions for sale of a property to the Secretary.
								(v)Covered
				propertiesProperties covered by this paragraph include
				properties with assistance converted pursuant to this subsection after
				receiving assistance under subsection (e)(2) or section 9 of this Act, section
				236(f)(2) of the National Housing Act (12 U.S.C. 1715z–1(f)(2)), or section 101
				of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s). For other
				converted properties, the Secretary and owner may agree to be bound by this
				paragraph.
							(vi)Inapplicability
				of secretary’s right to purchaseClauses (i) through (v) of this
				subparagraph shall not apply to any of the following actions:
								(I)A government
				taking of covered housing by eminent domain or a negotiated purchase in lieu of
				eminent domain.
								(II)A proposed
				transfer of assistance from the property to another, subject to terms and
				conditions established by the Secretary.
								(B)Public
				housingFor properties converted from assistance under section 9,
				the Secretary shall provide a priority, first, to a public entity, and next to
				a non-profit entity, including a tenant organization, in selecting an assignee
				under this paragraph.
						(C)Other
				housingFor properties other than properties converted from
				assistance under section 9, clauses (i) through (v) of subparagraph (A) shall
				not apply to a proposed sale pursuant to terms and conditions that preserve
				affordability, as determined by the Secretary.
						(20)Financing of
				properties with converted assistanceThe Secretary shall
				establish policies and procedures governing the use of sound financing and
				underwriting standards for properties with assistance converted under this
				subsection, to ensure that such properties are financially sustainable for the
				term of the assistance contract.
					(21)RecoveriesTo
				the extent provided in advance in appropriations Acts, amounts obligated with
				respect to a property under a rental assistance program, for years beyond the
				fiscal year in which conversion of rental assistance under this subsection
				takes place, shall be deobligated and collected by the Secretary.
					(22)Rental
				Assistance Conversion Trust Fund
						(A)EstablishmentThere
				is established in the Treasury of the United States a fund to be known as the
				Rental Assistance Conversion Trust Fund (in this paragraph
				referred to as the Fund) for deposit of amounts, to be used for
				the costs of the resident choice option under subsection (m)(1), of conversions
				under this subsection, including the actions under paragraph (14)(B), and of
				the exercise of the Secretary’s first option to purchase under paragraphs
				(18)(B) and (19) of this subsection, from—
							(i)to
				the extent provided in advance in appropriations Acts, the collection of costs
				as authorized by this subsection, which shall not exceed $100,000 per property
				(or such other higher limit as the Secretary may establish after providing
				public notice and an opportunity to comment), as may be necessary for payment
				of expenses incurred by the Secretary in connection with assessing such
				properties for conversion, including the costs of rental comparability studies
				and physical needs and financial assessments, as the Secretary may require;
				and
							(ii)the amounts
				deobligated and collected under paragraph (21).
							(B)AvailabilityAmounts
				in the Fund shall be available only to the extent provided in advance in
				appropriations
				Acts.
						.
		4.Transformation
			 authoritySection 8 of the
			 United States Housing Act of 1937 (42 U.S.C. 1437f), as amended by the
			 preceding provisions of this Act, is further amended by inserting after
			 subsection (l) the following new subsection:
			
				(m)Transformation
				authority
					(1)Resident
				choiceThe Secretary shall promote informed choice regarding
				housing opportunities for families in dwelling units with rental assistance
				converted under subsection (l) of this section by establishing procedures to
				implement a resident choice option as follows:
						(A)Right to
				moveTo extent of available resources, each low-income family
				lawfully residing in a unit converted under subsection (l) may move at any time
				after residing in the property for a period of not less than 24 months (which
				period shall run from the date of the tenant’s initial occupancy or, if the
				property is rehabilitated in conjunction with the conversion, from the date of
				conversion or the tenant’s initial occupancy, whichever is later), or such
				other period as provided in subsection (o)(13) or as determined by the
				Secretary, and may continue to receive rental assistance that is subject to
				policies comparable to those that apply to assistance under subsection (o)
				concerning income, assistance, rent contribution, affordability, and other
				policies as the Secretary may specify by regulation.
						(B)Provision of
				vouchersA public housing agency administering a tenant-based
				voucher program under subsection (o) whose property is selected for conversion
				or that is selected to administer a rental assistance contract pursuant to
				subsection (l) shall provide vouchers to low-income families lawfully residing
				in units converted under subsection (l) who exercise their rights under the
				resident choice option provided under subparagraph (A) as required by the
				Secretary, but not more than one-third of the vouchers that become available
				each year as a result of turnover may be used for such purpose.
						(C)Separate waiting
				listA public housing agency may establish a separate waiting
				list for families eligible to exercise such resident choice option if demand
				for vouchers exceeds one-third of turnover vouchers.
						(2)Streamlining
				rental assistance programsIn addition to the authority of the
				Secretary under any other provision of law or as specified in this paragraph,
				the Secretary may establish uniform policies and procedures governing
				properties with rental assistance converted under subsection (l), including
				policies and procedures with respect to the following:
						(A)Tenant
				organization rightsIn implementing the authority under this
				paragraph with respect to tenants’ rights to organize, the Secretary shall
				provide that—
							(i)owners of
				properties funded under a rental assistance program and public housing agencies
				administering rental assistance shall not impede the reasonable efforts of
				tenants to organize or of tenant organizations to represent their
				members;
							(ii)tenants and tenant organizations shall have
				the right to hold meetings, including meetings concerning the formation of a
				tenant organization, in a building receiving funding from a rental assistance
				program;
							(iii)property owners
				and public housing agencies administering rental assistance under subsection
				(l) shall recognize legitimate tenant organizations and give reasonable
				consideration to concerns raised by legitimate tenant organizations;
							(iv)properties with
				only a portion of the units funded under a rental assistance program may, at
				the option of the tenants of units with such assistance, have a single tenant
				organization representing all tenants;
							(v)a
				tenant organization shall be considered legitimate if it meets regularly,
				operates democratically, is broadly representative, is independent of the
				public housing agency, owners, management, and their representatives, and has
				been established—
								(I)by the tenants in
				a property funded under a rental assistance program administered by the
				Secretary for purposes of addressing issues related to the tenants’ living
				environment, which shall include the terms and conditions of their tenancy and
				other issues as determined by the Secretary;
								(II)by the
				participants in a rental assistance program under subsection (o), for purposes
				of addressing issues related to policies governing payment standards,
				conditions of occupied units, or other discretionary policies and program
				implementation issues; or
								(III)through a
				combination of tenant organizations, including jurisdiction-wide or area-wide
				organizations; and
								(vi)a
				portion of funds made available for renewal of rental assistance shall be
				allocated to tenant groups, non-profit organizations, or public entities to
				facilitate tenants’ rights to organize; such amounts, which shall not be less
				than the amount that would have been provided for such purposes under
				previously applicable funding formulas if the properties had not converted
				pursuant to subsection (l), may fund technical assistance and organizing
				activities that empower residents to participate meaningfully in planning
				processes and other activities related to improving or preserving the quality
				of their housing, subject to such terms and conditions as the Secretary may
				establish; allocation of funds to legitimate tenant organizations meeting the
				requirements of clause (v) shall not require a competitive process.
							(B)Applicant and
				tenant procedural rights
							(i)In
				generalApplicants for, and tenants of, units with assistance
				converted under subsection (l) or with assistance under subsection (o) shall be
				timely notified of and provided the rights specified in this subparagraph upon
				receiving notification of, including a statement of the specific grounds
				for—
								(I)ineligibility for
				assistance or for admission to a unit assisted under this subsection;
								(II)adverse actions
				involving income determinations, tenant contributions, unit size, other
				conditions of continuing eligibility, or such other issues as determined by the
				Secretary; and
								(III)eviction or
				termination of assistance.
								(ii)Procedures
				required
								(I)An applicant for, and a tenant of, a unit
				with assistance converted under subsection (l) or with assistance under
				subsection (o) may request a review of an action for which the applicant or
				tenant receives notification pursuant to this subparagraph. Such request for a
				review must be made within 30 days of receipt of any notice concerning
				ineligibility for assistance or for admission to a unit assisted under this
				section, or termination of assistance or eviction. For notices concerning any
				other matter, such request for a review must be made within 10 days of receipt
				of the notice or such longer time as the owner or agency, consistent with its
				written administrative policies, may permit, and before the action may be
				initiated or carried out.
								(II)An applicant for, and a tenant of, a unit
				with assistance converted under subsection (l) or with assistance under
				subsection (o) may request a review within a reasonable period of time of any
				agency or owner failure to act that has had a direct adverse impact on the
				applicant or tenant.
								(III)For any review
				concerning an eviction or termination of tenancy that involves any activity
				that threatens the health, safety, or right to peaceful enjoyment of the
				premises of other tenants or employees of the owner or agency or any violent or
				drug-related criminal activity on or off such premises, or any activity
				resulting in a felony conviction, the agency or owner may establish an
				expedited review procedure as the Secretary shall provide, or exclude from its
				review procedure any such matter, in any jurisdiction which requires that prior
				to eviction, a tenant be given a hearing in court, which the Secretary
				determines provides the basic elements of due process. Such elements of due
				process shall not include a requirement that the tenant be provided an
				opportunity to examine relevant documents within the possession of the agency
				or owner. The agency or owner shall provide to the tenant a reasonable
				opportunity, prior to hearing or trial, to examine and obtain copies of any
				relevant documents, records, or regulations directly related to the eviction or
				termination.
								(IV)The review shall
				be conducted by a person or panel with authority to approve, amend, or withdraw
				the action, but not the person, or a subordinate of the person, that made the
				initial decision to take the action.
								(V)The entity that made the decision for the
				action or that failed to take an action for which a review is requested shall
				permit a reasonable opportunity in advance of the review for the applicant or
				tenant to inspect and obtain copies of documents claimed to support the action
				or failure to act.
								(VI)The applicant’s or tenant’s entire file
				shall be made available for review by the applicant or tenant upon
				request.
								(VII)The applicant or
				tenant may bring a representative to the review and such person may make
				statements on the applicant’s or tenant’s behalf. The applicant or tenant shall
				have the right to present evidence and arguments, to controvert evidence relied
				on by the entity, and to confront and cross-examine any witness who testifies
				at the review on behalf of the entity. The applicant or tenant may present
				arguments as to why the agency or owner should not exercise discretionary
				authority to undertake the action being challenged.
								(VIII)A written
				notice of the outcome of the review and the reasons in support of the outcome
				shall be provided to the applicant or tenant and representative, if any. The
				decision shall be based solely on the facts presented at the review.
								(iii)CostsThe
				reasonable costs, which shall not include attorney’s fees, of providing the
				applicant and tenant rights under this subparagraph shall be considered
				operating costs of a property.
							(C)Nondiscrimination
				and affirmatively furthering fair housing
							(i)NondiscriminationAll programs and activities related to
				providing or administering rental housing assistance, including admissions,
				demolition or disposition, relocation, replacement, re-occupancy of housing
				units, and transfer of any contracts for rental assistance, shall be conducted
				in compliance with the civil rights laws and their implementing regulations,
				including the Fair Housing Act (42 U.S.C. 3601 et seq.), title VI of the Civil
				Rights Act of 1964 (42 U.S.C. 2000d et seq.), section 504 of the Rehabilitation
				Act of 1973 (29 U.S.C. 794), and Executive Orders 11063 and 13166, and shall
				not have the purpose or effect of discriminating against a tenant or
				prospective tenant assisted under this subsection because of such person’s
				receipt of a voucher under this section.
							(ii)Affirmatively
				furthering fair housingOwners and public housing agencies shall
				conduct all rental housing assistance programs and activities funded by the
				Secretary authorized under this Act, including admissions, demolition or
				disposition, relocation, replacement, re-occupancy of housing units, and
				transfer of any contracts for rental assistance, in a manner that affirmatively
				furthers fair housing as required by section 808(e)(5) of the Fair Housing Act
				(42 U.S.C. 3608(e)(5)).
							(D)Administration
				of rental assistanceIn implementing the authority under this
				subsection with respect to the administration of rental assistance, the
				Secretary may—
							(i)facilitate the
				implementation, by public housing agencies that administer tenant-based voucher
				programs under subsection (o), of regional portability agreements, consortia,
				and such other or additional methods of streamlining administration of vouchers
				and other rental assistance on an area-wide basis as the Secretary determines
				appropriate to promote greater efficiency in the use of resources and to
				increase informed resident choice and mobility;
							(ii)allocate funds to
				administer contracts for properties converted under subsection (l) to entities
				authorized to administer rental assistance under section 3(b)(6)(B) pursuant to
				such conditions and procedures as the Secretary may establish by notice,
				following an opportunity for comment. In awarding such funding, the Secretary
				shall promote administrative efficiency and advance the policy of resident
				choice as specified in paragraph (1) of this subsection; and
							(iii)establish
				mechanisms, procedures, and policies to initiate in a single location the
				application process for all waiting lists for rental assistance programs
				administered by the Secretary in a metropolitan or rural area and to minimize
				the burdens on owners, public housing agencies, and applicants, including
				through provision of technical assistance.
							(E)Physical
				condition standardsIn implementing the authority under this
				subsection with respect to the inspection of properties, the Secretary may
				establish or provide for the use of uniform physical condition
				standards.
						(F)Enforcement
							(i)Authority to
				bring actionThe Secretary may commence any action in an
				appropriate United States district court to obtain a monetary judgment or such
				other relief, or both, as may be available with respect to a rental assistance
				contract, an annual contributions contract, a use agreement, or any statute
				other than the Fair Housing Act (42 U.S.C. 3601 et seq.), or regulation
				applicable to any rental assistance program under the authority of the
				Secretary or the property assisted under such program, or to protect or enforce
				any obligation to, or right or requirement of, the Secretary under any such
				contract, agreement, or law. The monetary judgment or other relief may, in the
				court’s discretion, include the attorneys’ fees and other expenses incurred by
				the Secretary in connection with the action.
							(ii)Termination and
				transfer of assistanceUpon repeated or continued violation of
				applicable requirements, or upon substantial default of any covenants or
				conditions of a use agreement or rental assistance contract by the owner of a
				property with rental assistance, and following consultation with the primary
				and subordinate mortgages of the property, if any, the Secretary may terminate
				the rental assistance contract with such owner and, through a selection process
				established by regulation, transfer the rental assistance by entering into a
				new contract with the owner or owners of a property or properties that have the
				capacity to accept all assisted tenants who choose to move to such properties
				from the property that has had its assistance terminated. Assisted tenants that
				do not choose to move to the replacement properties, or if replacement
				properties are not available, shall be provided voucher assistance under
				subsection (o), which may be funded initially by the remaining funds on the
				terminated contract. No additional units of assistance under this section are
				authorized to be created as a result of such termination and transfer.
							(iii)Additional
				equitable remediesNotwithstanding any other provision of law or
				of any contract for contributions, upon the occurrence of events or conditions
				that constitute a default by a public housing agency with which the Secretary
				contracts for administration of rental assistance under this section with
				respect to the covenants or conditions to which the public housing agency is
				subject, the Secretary may—
								(I)take possession of
				properties solely owned by a public housing authority, rights or interests held
				in connection with the program for rental assistance under this section,
				including funds held by a depository, program receipts, and rights or interests
				under a housing assistance payments contract with an owner;
								(II)appoint a
				receiver, which may be another public housing agency or other entity at the
				Secretary's discretion regardless of jurisdictional limitations;
								(III)transfer the
				program to another public housing agency or other entity at the discretion of
				the Secretary regardless of jurisdictional limitations;
								(IV)seek the
				establishment of one or more new public housing agencies; or
								(V)require the agency
				to make other arrangements acceptable to the Secretary for managing all or part
				of the programs administered by the agency or other programs of the agency
				under this section.
								(iv)Deposit of
				penaltiesNotwithstanding any other provision of law, the
				Secretary shall apply amounts collected under this subparagraph to the Rental
				Assistance Conversion Trust Fund established under subsection (l)(22) or shall
				authorize the owner of the property or project at issue in the action to use
				the amounts, in accordance with the requirements of the Secretary, for the
				improvement of such property or project.
							(G)Resident access
				to building information
							(i)In
				generalUpon a written request by a legitimate tenants’
				organization meeting the requirements of subparagraph (A)(v) of this paragraph,
				established with respect to a multifamily housing property covered under part
				245 of the Secretary’s regulations (24 C.F.R. part 245) or assisted by a
				contract that has been converted pursuant to subsection (l), by or through its
				duly appointed designee or representative, the Secretary shall make available
				to that organization designee or representative—
								(I)information
				identifying the legal entities that own and manage the property, including
				identification of general partners and other principals;
								(II)an annual
				operating statement of profit and loss of the ownership and management entities
				identified in subclause (I);
								(III)any subsidy
				contracts between the ownership entities and the Secretary, and related,
				non-privileged correspondence between those ownership entities and the
				Department of Housing and Urban Development;
								(IV)any management
				reviews of entities identified in subclause (I) that are conducted by the
				Department of Housing and Urban Development and which may, pursuant to the
				regulations of the Department of Housing and Urban Development, be publicly
				disclosed; and
								(V)an annual
				statement, prepared by the Department’s contract administrator for the subject
				property, of the balances of, and expenditures from, any replacement reserves
				and other escrow funds for the property.
								(ii)Protection of
				informationSuch a request shall be subject to the applicability
				of all laws and regulations governing proprietary information, privacy rights,
				privileges and other established legal protections for individuals and
				entities, and shall not be construed to limit or otherwise alter such laws,
				regulations, rights, privileges, and protections, or to require disclosure of
				Social Security numbers, personal tax returns, or any other personal financial
				information of or concerning individuals who have an interest in the ownership
				or management entities referred to in subclause (I) of clause (i).
							(H)Streamlined
				regulationsThe Secretary may establish streamlined review and
				compliance requirements for small or partially assisted properties, or both,
				regardless of the form of assistance provided such properties under this
				section.
						(3)Authorization of
				appropriationsThere is authorized to be appropriated for the
				transformation of rental assistance, including conversions under subsection
				(l), $350,000,000 for fiscal year 2011 and such sums as may be necessary for
				each of fiscal years 2012, 2013, 2014, and 2015.
					(4)AllocationThe Secretary may allocate amounts for the
				transformation of rental assistance under this subsection, including for a
				portion of the funding of property-based and project-based voucher contracts,
				the costs of administration of a property-based or project-based voucher
				contract for a particular property, promotion of tenant organizing rights and
				resident mobility (including of participants in the tenant-based voucher
				program under subsection (o)), relocation assistance pursuant to subsection
				(l)(9), efforts to affirmatively further fair housing, and expenses of
				combining administrative components of local programs under subsection (o) by
				competition or such other procedure the Secretary determines appropriate, upon
				publication of notice in the Federal Register notice not later than 30 days
				before such allocation is made. Except in the case of a competitive allocation,
				if the method of allocation from year to year does not change, publication of a
				new notice shall not be
				required.
					.
		5.Property-based
			 contractsSection 8 of the
			 United States Housing Act of 1937 (42 U.S.C. 1437f), as amended by the
			 preceding provisions of this Act, is further amended by inserting after
			 subsection (m) the following new subsection:
			
				(n)Property-Based
				contracts
					(1)AuthoritySubject to the availability of amounts
				provided in appropriations Acts and that otherwise become available, and to the
				control of the Secretary of applicable accounts in the Treasury of the United
				States, the Secretary may enter into a property-based housing assistance
				payment contract with respect to a property converted pursuant to subsection
				(l) or a replacement property, and may provide funds pursuant to such
				conditions and procedures as the Secretary may establish for a public housing
				agency to administer or assist in the administration of such property-based
				contract.
					(2)Contract
				termThe Secretary may enter
				into a multi-year property-based contract for assistance pursuant to this
				subsection, subject to the availability of appropriations for each year of such
				contract, for the following terms:
						(A)Initial
				term
							(i)Public
				housingA property-based
				contract between the Secretary and the owner of a property assisted, prior to
				conversion, under section 9 shall have an initial term of not fewer than 20
				years.
							(ii)Other
				housingA property-based
				contract between the Secretary and the owner of any other property shall have a
				term at least equal to the term remaining on the contract being converted to a
				contract for rental assistance under this subsection, or may have a term of up
				to 20 years, as determined by the Secretary.
							(B)Contract
				renewals and extensions
							(i)Agreement to
				extend or renewAt any time
				during the term of a property-based contract, the Secretary may, at the request
				of the owner, agree to extend or renew the property-based contract for up to a
				20-year period beyond the initial contract term or the term of any renewal
				contract subject to the availability of appropriations for each year of such
				extension or renewal. In the initial contract or any renewal contract, the
				Secretary and the owner may agree to have such extensions or renewals of the
				property-based contract accepted by the owner and by the successors in interest
				of the owner.
							(ii)Renewal
				contract
								(I)RenewalDuring the 2-year period before the
				expiration of a property-based contract, the Secretary shall offer, and at the
				request of the owner shall agree to, a renewal contract for a term of up to 20
				years, subject to the requirements of subclause (II) and the availability of
				appropriations for each year of such renewal.
								(II)Prohibition on
				renewalThe Secretary shall not offer or agree to renew a
				contract for the subject property—
									(aa)if
				the Secretary determines, in consultation with the tenants and the local
				government, that the property is obsolete as to physical condition, location,
				or other factors that cannot be remedied with available Federal, State, and
				local resources, making it unsuitable as low-income housing; or
									(bb)with an owner
				that is debarred or suspended, or found to be in serious and repeated
				noncompliance with applicable requirements established by the Secretary.
									(III)Converted
				public housingAn owner of a property converted from assistance
				under section 9 shall accept all renewal contracts offered by the Secretary in
				accordance with this subparagraph.
								(C)Renewals upon
				expiration
							(i)In
				generalAt the request of an owner of a property with a
				property-based contract that expires or otherwise terminates to renew such
				expired or terminated contract in whole or in part, the Secretary shall,
				subject to the requirements of subparagraph (B)(ii)(II), renew such contract if
				eligible tenants in the property have not yet been issued tenant protection
				vouchers and if the rental assistance formerly provided to the property has not
				been transferred to another property or properties.
							(ii)Partial
				renewalIn the case of a partial renewal, the assistance not
				renewed may be transferred to another property or properties or vouchers shall
				be provided in accordance with subsection (k).
							(3)Calculation of
				rent to owner
						(A)Initial
				calculation
							(i)In
				generalThe Secretary shall
				establish rents for each unit assisted under a property-based contract at the
				level requested by the owner but not to exceed the rents derived from
				comparable unassisted properties in the area, up to 110 percent of the
				applicable area rental established by the Secretary or such higher amount
				approved by the Secretary based on a determination by the Secretary that such
				higher amount is cost-effective considering the need for affordable housing by
				the types of households served by the property and the quality and location of
				the property. For a property for which the Secretary has approved under the
				Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C.
				1437f note) a rent not in excess of the comparable rent at the time of such
				approval, the Secretary shall establish rents for each unit assisted under a
				property-based contract at the higher of the level most recently approved or
				the rent established under the preceding sentence. Prior to the agreement to
				enter into a contract under this subsection, the Secretary may approve upon an
				owner’s request a lower rent than that permitted under this clause if such
				lower rent is sufficient to meet the financial and physical sustainability
				needs of the property.
							(ii)Exception
				properties
								(I)Property
				requirementsThe maximum monthly rent may exceed the rents
				derived from comparable unassisted properties in the area upon a determination
				by the Secretary that such exception rents are necessary to meet the financial
				and physical sustainability needs of the property, and that—
									(aa)the
				property is not, or after planned rehabilitation will not be, obsolete as to
				physical condition, location, or other factors, making it unsuitable for
				housing purposes; and
									(bb)a
				reasonable program of property modifications in combination with rents
				determined under this clause will be cost-effective to extend the useful life
				of the property.
									(II)Rent
				limitationThe Secretary may not approve an exception above the
				higher of 110 percent of the applicable area rental or 120 percent of the rent
				for comparable unassisted properties in the area. The limitations of this
				subclause shall not apply if the property was, prior to conversion of
				assistance, subject to a rental assistance contract that has been renewed under
				section 515 of the Multifamily Assisted Housing Reform and Affordability Act of
				1997 (42 U.S.C. 1437f note) with rents established under section 514(g)(2) of
				such Act that, at the time of conversion of assistance, exceed the limit
				established in the preceding sentence.
								(III)Consideration
				of other fundsIn determining whether to allow an exception rent,
				the Secretary shall consider the availability of unexpended funds that may be
				used to reduce or eliminate the need for an exception rent.
								(iii)Units exempt
				from rent controlIf a unit
				for which a property-based contract is established is exempt from local rent
				control provisions during the term of such contract, the rent for that unit
				shall be reasonable in comparison with other units in the area that are exempt
				from local rent control provisions.
							(B)Rent
				adjustmentsA property-based
				contract pursuant to this subsection shall provide for annual rent adjustments
				using one or more indices established by the Secretary (which shall not result
				in a negative adjustment) by notice published in the Federal Register to
				reflect the change in the rents and costs of multifamily rental housing, except
				that—
							(i)the contract may provide that the maximum
				rent permitted for a unit shall not be less than the initial rent for the unit
				under the initial property-based contract under this subsection;
							(ii)an owner may
				request a rent increase above the index based on significant improvements to
				the property, subject to limitations in subparagraph (A) and any additional
				standards issued by the Secretary; and
							(iii)the Secretary
				may at any time, and at least every 5 years, compare the maximum rent to the
				level of rents charged for comparable units in the private, unassisted local
				market, and shall, if appropriate, decrease the contract rent, subject to the
				limitations in clause (i) or any exception approved by the Secretary, and may,
				if appropriate, increase the contract rent, subject to the limitations in
				subparagraph (A) and clause (ii) of this subparagraph.
							(C)Tax credit or
				HOME projectsIn the case of
				a unit receiving tax credits pursuant to section 42 of the Internal Revenue
				Code of 1986 or for which assistance is provided under subtitle A of title II
				of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12741 et
				seq.) for which a property-based contract is established under this subsection,
				rent reasonableness shall be determined as otherwise provided by this
				paragraph, except that comparison with rents for units in the private,
				unassisted local market shall not be required if the rent is equal to or less
				than the rent for other comparable units receiving such tax credits or
				assistance in the project that are not occupied by families assisted under a
				property-based contract.
						(4)Tenant
				contributionA family shall pay as rent for a unit assisted under
				this subsection the amount determined in accordance with section 3 (42 U.S.C.
				1437a).
					(5)Eligible
				tenantsTo be eligible to be a tenant for a unit assisted under
				this subsection, a family shall, at the time a family initially receives
				assistance under this subsection, be—
						(A)a family lawfully
				residing in a unit at the time of a conversion of assistance under subsection
				(l); or
						(B)a low-income
				family meeting eligibility criteria specified by the Secretary that fulfill the
				requirements under paragraphs (3) and (4) of section 16(c) (42 U.S.C.
				1437n(c)).
						(6)Selection of
				tenants
						(A)Waiting
				listsSubject to such
				conditions as may be established by the Secretary, selection of tenants for
				units assisted under a property-based contract under this subsection shall be
				subject to the following:
							(i)Required
				useThe owner shall select families for units assisted under such
				a contract from a waiting list for applicants for housing assistance under this
				subsection. If a property has rental assistance that has been converted under
				subsection (l), any waiting list for the property prior to conversion shall
				continue to apply after the conversion.
							(ii)Delay due to
				resident choice optionNotwithstanding clause (i), the Secretary
				may establish policies to permit applicants on a tenant-based voucher waiting
				list whose receipt of assistance is delayed due to the resident choice option
				under subsection (m)(1) to exercise the option to be placed on a waiting list
				for applicants for housing assistance under this subsection or subsection
				(o)(13).
							(iii)Maintenance of
				waiting listAn owner may maintain a waiting list or may use a
				waiting list maintained by a public housing agency on such terms and conditions
				as agreed to by the owner and public housing agency and permitted by the
				Secretary.
							(iv)Single and
				site-based waiting listsAn owner of more than one property, or a
				public housing agency administering waiting lists for properties assisted under
				this subsection, may maintain a single waiting list for all or some of such
				properties or may establish a site-based waiting list for individual
				properties. An owner or public housing agency shall disclose to each applicant
				all other options in the selection of a property in which to reside that are
				provided by the owner or administered by the public housing agency and are
				available to the applicant. If a public housing agency administers site-based
				waiting lists for more than one property assisted under this subsection, an
				applicant may apply in a single location to all site-based waiting lists
				maintained by such an entity.
							(v)PreferencesThe
				owner or the public housing agency administering the waiting list for the
				property may establish preferences or criteria for tenant selection for a unit
				that are consistent with the affordable housing needs established for the area
				in which a property is located in the consolidated plan prepared pursuant to
				part 91 of the Secretary’s regulations (24 C.F.R. part 91), or successor
				regulations.
							(vi)OutreachThe
				owner or the public housing agency administering the waiting list for the
				property shall adopt affirmative marketing procedures and undertake affirmative
				marketing activities. Such special outreach efforts shall be targeted to those
				who are least likely to apply for the housing to ensure that all persons,
				regardless of their race, color, national origin, religion, sex, disability, or
				familial status, are aware of the housing opportunities in each of the owner’s
				properties with rental assistance.
							(vii)Compliance
				with civil rights lawsAll procedures, preferences, and criteria
				for waiting lists shall comply with title VI of the Civil Rights Act of 1964
				(42 U.S.C. 2000d et seq.), the Fair Housing Act (42 U.S.C. 3601 et seq.),
				section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), and other
				applicable civil rights laws.
							(B)Selection by
				ownerEach property-based
				contract entered into by the Secretary and an owner shall provide that the
				screening and selection of families shall be the function of the owner.
						(C)Prevention of
				displacementAny family who resides in a unit proposed to be
				assisted under this subsection, or in a unit to be replaced by a unit proposed
				to be assisted under this subsection, shall be given an absolute preference for
				selection for placement in the unit proposed to be assisted, if the family is
				otherwise eligible for assistance under this subsection.
						(7)Leases and
				tenancyEach property-based contract for a property converted
				under subsection (l) shall provide that the lease between the tenant and the
				owner—
						(A)shall be for an
				initial term of 1 year, automatically renewable at the expiration of each term,
				and that the owner may terminate a tenancy only for serious or repeated
				violations of the terms and conditions of the lease or for a violation of
				applicable law;
						(B)shall comply with
				subsection (c)(9); and
						(C)shall contain
				provisions required by the Secretary and State and local law.
						(8)Vacancy
				payments
						(A)In
				generalFor each property with assistance converted under this
				subsection, the owner may receive, as permitted by the Secretary, for a
				reasonable period not exceeding 60 days, vacancy payments for a unit that
				becomes vacant, but only if—
							(i)the vacancy was
				not the fault of the owner of the dwelling unit; and
							(ii)the owner has
				taken and continues to take every reasonable action to minimize the likelihood
				and extent of any such vacancy.
							(B)LimitationRental
				assistance may not be provided for a vacant unit after the expiration of the
				60-day period specified in subparagraph (A).
						(C)Prohibition of
				double compensation for vacanciesIf the owner collects payments
				for vacancies from other sources, the owner shall not be entitled to collect
				vacancy payments to the extent these collections from other sources plus the
				vacancy payment exceed contract rent.
						(9)Physical
				inspections of properties
						(A)RequirementThe Secretary shall, for each property
				receiving assistance under this subsection, provide for inspections during the
				term of the property-based contract to determine whether the property is
				maintained in accordance with the physical condition standards established or
				provided by the Secretary under subsection (m)(2)(E). The schedule of the
				inspections shall be determined by the Secretary.
						(B)Failure of
				inspectionThe Secretary may take such actions as provided by law
				or contract to enforce and maintain compliance with applicable inspection
				standards.
						(C)RecordsThe
				owner shall retain the records of the inspection for a reasonable time and
				shall make the records available upon request to the Secretary, the Inspector
				General of the Department of Housing and Urban Development, and any auditor
				conducting an audit under section 5(h) (42. U.S.C. 1437c(h)).
						(D)State and local
				inspectionsFor purposes of meeting the requirement under
				subparagraph (A), the Secretary may accept inspection results from inspections
				conducted by a State or locality or a program funded or administered by a State
				or locality if such inspection employs standards equivalent to or exceeding the
				physical condition standards established by the Secretary. Such reserve
				requirements shall vary based on the anticipated physical needs of the
				property.
						(10)Use of rental
				amounts
						(A)Reserve
				requirementsAn owner of a property with rental assistance under
				this subsection shall comply with operating and replacement reserve
				requirements established by the Secretary.
						(B)Cash flow
				limitationThe Secretary may establish standards for the cash
				flow of a property, including standards applicable upon suspension, expiration,
				or termination of rental assistance, with assistance under this subsection. Any
				access to cash flow shall not be limited based on the tax status of the
				property owner or project sponsor or whether the property was formerly assisted
				under section 9.
						(11)Expiration or
				termination of contract or use agreement
						(A)Voucher
				assistanceIn the case of a
				property-based contract that is no longer in effect and the property is no
				longer subject to a use agreement, in whole or in part, to the extent that
				amounts are provided in advance in appropriation Acts, upon the date of
				expiration of such contract or use agreement, whichever is later, the Secretary
				shall make voucher assistance under subsection (t), or in the case of a
				contract that expires or is terminated because it does not meet the
				requirements of paragraph (2)(B)(ii)(II) of this subsection, voucher assistance
				under subsection (o), available on behalf of each low-income family who, upon
				the date of such expiration, is residing in an assisted dwelling unit in the
				property, and shall, subject to the availability of appropriations, provide
				replacement vouchers under subsection (o) for any vacant units subject to the
				contract at the time of expiration or termination.
						(B)Transfer of
				assistanceIn lieu of providing vouchers pursuant to subparagraph
				(A) when a contract expires or is terminated, the Secretary may, following
				notice and consultation by the Secretary with tenants as provided in subsection
				(l)(3)(E)(i), transfer assistance from a contract that is not renewed in whole
				or in part to a new contract with another property or properties, and in the
				case of a property converted from assistance under section 9, shall transfer
				such assistance to a new contract with another property or properties with
				priority for a public entity owner, followed by a priority for a non-profit
				entity owner.
						(12)Financial
				reviewsThe owner of a property assisted under this subsection
				shall provide the Secretary an annual financial report of the property,
				prepared and submitted in accordance with the requirements of the Secretary,
				which may include certification by the owner, a certified public accountant, or
				other person acceptable to the
				Secretary.
					.
		6.Project-based
			 voucher contractsParagraph
			 (13) of section 8(o) of the United States Housing Act of 1937 (42 U.S.C.
			 1437f(o)(13)) is amended—
			(1)by striking
			 structure each place such term appears and inserting
			 project;
			(2)by striking
			 subparagraph (B) and inserting the following new subparagraph:
				
					(B)Percentage
				limitation
						(i)In
				generalSubject to clauses (ii) and (iii), not more than 20
				percent of the dwelling units assisted by the agency under this subsection may
				be assisted with project-based assistance under this paragraph.
						(ii)ExceptionUp
				to an additional 5 percent of the dwelling units assisted by an agency under
				this subsection may be assisted with project-based assistance under this
				paragraph to provide dwelling units that house individuals and families that
				meet the definition of homeless under section 103 of the McKinney-Vento
				Homeless Assistance Act (42 U.S.C. 11302), that provide supportive housing to
				elderly persons or persons with disabilities, or that are located in areas
				where vouchers under this subsection are difficult to use, as specified in
				subparagraph (D)(ii)(II). The Secretary may, by regulation, establish
				additional categories for the exception under this clause.
						(iii)Exception for
				projects converted under subsection
				(l)An agency administering
				project-based assistance under this paragraph pursuant to a conversion under
				subsection (l) may attach project-based assistance under this paragraph to up
				to 40 percent of the dwelling units assisted by the agency under this
				subsection, but in no event may an agency attach project-based assistance
				through means other than conversion to more than the share of units permitted
				by clauses (i) and (ii) of this
				subparagraph.
						;
			(3)by striking
			 subparagraph (D) and inserting the following new subparagraph:
				
					(D)Income mixing
				requirement
						(i)In
				generalExcept as provided in clause (ii), of the dwelling units
				in any project, not more than the greater of 25 units or 25 percent of the
				units may be assisted under a housing assistance payment contract for
				project-based assistance pursuant to this paragraph. For purposes of this
				subparagraph, the term project means a single building, multiple
				contiguous buildings, or multiple buildings on contiguous parcels of
				land.
						(ii)Exceptions
							(I)Certain
				householdsThe limitation under clause (i) shall not apply to
				dwelling units assisted under a contract that are exclusively made available to
				elderly families or to households eligible for comprehensive social services
				that are made available to residents of the property. The Secretary may
				establish additional requirements for the monitoring and oversight of projects
				in which more than 40 percent of the dwelling units are assisted.
							(II)Certain
				areasWith respect to areas in which tenant-based vouchers are
				difficult to use, as determined by the Secretary, and with respect to census
				tracts with a poverty rate of 20 percent or less, clause (i) shall be applied
				by substituting 40 percent for 25 percent and the
				Secretary may, by regulation, establish additional conditions.
							(III)Exception for
				projects converted under subsection
				(l)In the case of a project
				assisted under this paragraph pursuant to a conversion under subsection (l),
				the exception in subclause (I) shall apply to not more than 40 percent of the
				dwelling
				units.
							;
			(4)by striking
			 subparagraph (F) and inserting the following new subparagraph:
				
					(F)Contract
				termA housing assistance payment contract pursuant to this
				paragraph between a public housing agency and the owner of a project may have a
				term of up to 20 years, subject to—
						(i)the availability
				of sufficient appropriated funds for the purpose of renewing expiring contracts
				for assistance payments, as provided in appropriations Acts and in the agency’s
				annual contributions contract with the Secretary: Provided,
				That in the event of insufficient appropriated funds, payments due under
				contracts under this paragraph shall take priority if other cost-saving
				measures that do not require the termination of an existing contract are
				available to the agency; and
						(ii)compliance with
				the inspection requirements under paragraph (8), except that the Secretary may
				modify the application of paragraph (8) to properties assisted under this
				paragraph, through actions including permitting inspection of a sample of
				dwelling units in a project, avoiding duplicative requirements, and
				incentivizing high performance.
						The
				contract may specify additional conditions, including with respect to
				continuation, termination, or
				expiration.;
			(5)in subparagraph
			 (G)—
				(A)in the second
			 sentence, by striking 15 and inserting 20;
				(B)in the last
			 sentence, by inserting extension after enter into such a
			 contract;
				(C)by striking the
			 (G) Extension of
			 contract term.—A public housing agency may enter into a
			 contract and inserting the following:
					
						(G)Extension of
				contract term
							(i)In
				generalA public housing
				agency may enter into a contract
				extension
							;
				and
				(D)by adding at the
			 end the following new clause:
					
						(ii)Converted
				propertiesIn the case of projects converted from other forms of
				rental assistance pursuant to subsection (l), a public housing agency may
				decline to offer to extend the term of the underlying housing assistance
				payment contract for the maximum period permitted under clause (i) of this
				subparagraph only with the advance approval of the Secretary. The Secretary may
				grant approval to not extend a contract only—
							(I)if the property is
				obsolete as to physical condition, location, or other factors which cannot be
				remedied with available Federal, State, and local resources, making it
				unsuitable as low-income housing;
							(II)with an owner
				that is debarred or suspended, or found in to be in serious and repeated
				noncompliance with applicable requirements established by the Secretary;
				or
							(III)if no funding is
				available that can be used for such
				extensions.
							;
				(6)in subparagraph
			 (H)—
				(A)in the first
			 sentence, by striking (or any exception payment standard approved by the
			 Secretary pursuant to paragraph (1)(D)), and inserting (or any
			 exception payment standard approved by the Secretary for the area pursuant to
			 paragraph (1)(D) or for the project),;
				(B)by striking (H)
			 Rent
			 calculation.—A housing and inserting the
			 following:
					
						(H)Rent
				calculation
							(i)In
				generalA
				housing
							;
				and
				(C)by adding at the
			 end the following new clause:
					
						(ii)Tenants
				over-income for continuing subsidySubsection (l)(11) shall apply
				to all contracts under this paragraph, except that the public housing agency
				and the owner may agree to retain the number of dwelling units subject to a
				contract for assistance under this subparagraph, subject to policies issued by
				the
				Secretary.
						;
				(7)by striking
			 subparagraph (I) and inserting the following new subparagraph:
				
					(I)Rent
				adjustments
						(i)In
				generalA housing assistance payment contract pursuant to this
				paragraph shall provide for reasonable rent adjustments if requested by the
				owner, except that—
							(I)the adjusted rent
				for any unit assisted shall be reasonable in comparison with rents charged for
				comparable dwelling units in the private, unassisted, local market and may not
				exceed the maximum rent permitted under subparagraph (H); and
							(II)the contract may
				provide that the maximum rent permitted for a dwelling unit shall not be less
				than the initial rent for the dwelling unit under the initial housing
				assistance payments contract covering the unit.
							(ii)Scheduled rent
				adjustmentsA housing assistance payment contract pursuant to
				this paragraph may, at the discretion of the Secretary, provide for annual rent
				adjustments using an index determined by the Secretary for adjustment of
				contracts under subsection (n). Such a contract shall provide that—
							(I)an owner may
				request a rent increase above the index based on significant improvements to
				the project, subject to limitations in subparagraph (H) of this paragraph and
				any additional standards issued by the Secretary; and
							(II)the public
				housing agency shall, at least every 5 years, compare the maximum rent to the
				level of rents charged for comparable dwelling units in the private, unassisted
				local market, and shall, if appropriate, decrease the contract rent, subject to
				the limitations in clause (i) or any exception approved by the Secretary, and
				may, if appropriate, increase the contract rent, subject to the limitations in
				subparagraph (H).
							;
				
			(8)in subparagraph
			 (J)—
				(A)by striking the
			 last two sentences;
				(B)by inserting after
			 the third sentence the following new sentence: Any family who resides in
			 a dwelling unit proposed to be assisted under this paragraph, or in a unit to
			 be replaced by a unit proposed to be assisted under this paragraph, shall be
			 given an absolute preference for selection for placement in the proposed unit,
			 if the family is otherwise eligible for assistance under this
			 subsection.;
				(C)by striking (J)
			 Tenant
			 selection.—A public housing agency and inserting the
			 following:
					
						(J)Tenant
				selection
							(i)In
				generalA public housing
				agency
							;
				and
				(D)by adding at the
			 end the following new clause:
					
						(ii)Site-based
				waiting listsA public housing agency may establish and utilize
				procedures for maintaining site-based waiting lists under which applicants may
				apply directly at, or otherwise designate to the public housing agency, the
				project or projects in which they seek to reside, except that all eligible
				applicants on the waiting list of an agency for assistance under this
				subsection shall be permitted to place their names on such separate lists,
				subject to policies and procedures specified by the Secretary. All such
				procedures shall comply with title VI of the Civil Rights Act of 1964 (42
				U.S.C. 42 U.S.C. 2000d et seq.), the Fair Housing Act (42 U.S.C. 3601 et seq.),
				section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), and other
				applicable civil rights laws. The owner or manager of a project assisted under
				this paragraph shall not admit any family to a dwelling unit assisted under a
				contract pursuant to this paragraph other than a family referred by the public
				housing agency from its waiting list, or a family on a site-based waiting list
				that complies with the requirements of this subparagraph. A public housing
				agency shall disclose to each applicant all other options in the selection of a
				project in which to reside that are provided by the public housing agency and
				are available to the
				applicant.
						;
				(9)in subparagraph
			 (K)(ii) by striking the owner has notified the agency of the
			 vacancy and inserting the unit has become vacant;
			 and
			(10)by adding at the
			 end the following new subparagraphs:
				
					(N)Leases and
				tenancyNotwithstanding any other provision of law, for the term
				of the contract under this paragraph, the owner may terminate a tenancy only
				for serious or repeated violations of the terms and conditions of the lease or
				for violation of applicable law.
					(O)Properties in
				foreclosure or bankruptcyNotwithstanding any provision of
				Federal or State law, for all properties assisted under this paragraph on or
				after May 20, 2009, the provision of subsection (l)(18)(B) shall apply.
					(P)Conversion from
				project-based voucher contract to property-based contractA
				property assisted under this paragraph (in this subparagraph referred to as a
				project-based voucher contract) may convert to a property-based
				housing assistance payment contract under subsection (n) (in this subparagraph
				referred to as a property-based contract) at the request of the
				owner of the property and at the discretion of, and upon approval by, the
				Secretary if the property meets the applicable requirements under subsection
				(n), subject to the following requirements:
						(i)Contracts
				resulting from conversionIf
				the project-based voucher contract resulted from a conversion under subsection
				(l), the Secretary, upon approval of the request to convert to a property-based
				contract, shall reduce the annual contributions contract under this subsection
				of the public housing agency administering the project-based voucher contract
				by the appropriate number of units and related funding, and transfer the
				funding to the entity administering the project-based contract.
						(ii)Contracts not
				resulting from conversionIf
				the project-based voucher contract did not result from a conversion under
				subsection (l), and the public housing agency has not breached its contractual
				obligations concerning the property, the Secretary may approve the request only
				with the agreement of the public housing agency administering the project-based
				voucher contract to the reduction of its annual contributions contract under
				this subsection by the appropriate number of units and related funding.
						(Q)Conversion from
				tenant-based vouchers to property-based contractA property with
				units assisted under this subsection or subsection (t) may convert to a
				property-based housing assistance payment contract under subsection (n) (in
				this subparagraph referred to as a property-based contract),
				rather than to assistance under this paragraph, at the request of the owner of
				the property and agreement of the public housing agency and at the discretion
				of, and upon approval by, the Secretary if the property meets the applicable
				requirements under subsection (n), subject to the following
				requirements:
						(i)Reduction of
				annual contributions contractThe Secretary, upon approval of the
				request to convert to a property-based contract, shall reduce the annual
				contributions contract of the public housing agency administering the
				tenant-based vouchers by the appropriate number of units and related funding,
				and transfer the funding to the entity administering the project-based
				contract.
						(ii)Resident
				choiceTenants in units with assistance converted under this
				subparagraph shall be provided with a resident choice option as provided for in
				subsection (m)(1).
						(iii)Treatment of
				limitation on tenant-based vouchersThe percentage limitation on
				a public housing agency’s tenant-based vouchers converted to property-based
				assistance under subparagraph (B)(iii) shall include vouchers converted under
				this subparagraph.
						(iv)Substantial
				amendmentConversion under this subparagraph shall be considered
				a substantial amendment to the public housing agency’s plan under section
				5A(g).
						(v)Consultation
				with residentsThe owner of the property shall comply with the
				requirements established by the Secretary pursuant to subsection (l)(2)(E)(i)
				for consultation with residents about the owner’s intention to apply for
				conversion under this
				subparagraph.
						.
			7.Conforming
			 amendments
			(a)DefinitionSubparagraph
			 (B) of section 3(b)(6) of the United States Housing Act of 1937 (42 U.S.C.
			 1437a(b)(6)(B)) is amended—
				(1)by striking
			 tenant-based each place such term appears;
				(2)in the
			 subparagraph heading, by striking program and inserting
			 programs;
				(3)and in the matter preceding clause (i), by
			 striking program and inserting programs;
			 and
				(4)by striking
			 clauses (i) and (ii) and inserting the following:
					
						(i)any State, county,
				municipality, or other governmental entity or public body, or an agency or
				instrumentality of such an entity, and a non-profit entity, that has the
				capability to administer a program for assistance under such section in an
				efficient manner and, notwithstanding any provision of State or local law,
				without regard to any otherwise applicable limitations on its area of
				operation, as determined by the Secretary;
						(ii)a
				consortium of public housing agencies, which shall have a legal entity or
				entities authorized to act as the legal representative of the consortium
				members;
				and
						.
				(b)Administrative
			 feeParagraph (1) of section 8(q) of the United States Housing
			 Act of 1937 (42 U.S.C. 1437f(q)(1)) is amended by adding at the end the
			 following new subparagraph:
				
					(F)Conversion
				rental assistance administratorThe Secretary may establish and
				allocate a fee, as determined by the Secretary, for the administration of the
				rental assistance for properties converted to a project-based voucher contract
				under subsection
				(l).
					.
			(c)Renewal of
			 mainstream tenant-Based rental assistance program through section 8 voucher
			 program
				(1)Rental
			 assistanceSubsection (d) of section 811 of the Cranston-Gonzalez
			 National Affordable Housing Act (42 U.S.C. 8013(d)) is amended by striking
			 paragraph (4) and inserting the following new paragraph:
					
						(4)Tenant-based
				rental assistance
							(A)In
				generalTenant-based rental assistance provided under subsection
				(b)(1) shall be provided under section 8(o) of the United States Housing Act of
				1937 (42 U.S.C. 1437f(o)).
							(B)Conversion of
				existing assistanceThere is
				authorized to be appropriated for tenant-based rental assistance under section
				8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) for persons
				with disabilities, an amount not less than the amount necessary to convert the
				number of authorized vouchers and funding under an annual contributions
				contract in effect on the date of enactment of the
				Rental Housing Revitalization Act of
				2010. Such converted vouchers may be administered by the entity
				administering the vouchers prior to conversion. Such entities shall be
				considered a public housing agency authorized to engage in the operation of
				tenant-based assistance under such section 8(o).
							(C)Requirements
				upon turnoverThe Secretary shall develop and issue, to public
				housing agencies that receive voucher assistance made available under this
				subsection and to public housing agencies that received voucher assistance
				under section 8(o) of the United States Housing Act of 1937 (42 U.S.C.
				1437f(o)) for non-elderly disabled families pursuant to appropriation Acts for
				fiscal years 1997 through 2002 or any other subsequent appropriations for
				incremental vouchers for non-elderly disabled families, guidance to ensure that
				such vouchers continue to be provided upon turnover to qualified persons with
				disabilities or to qualified non-elderly disabled families,
				respectively.
							.
				(2)Unexpended
			 amountsUnexpended amounts made available in prior year
			 appropriations Acts for the Department of Housing and Urban Development under
			 the heading Housing for Persons with Disabilities or the heading
			 Housing for Special Populations for contracts under section 811
			 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013) shall
			 be available until expended for renewal of vouchers converted under section
			 811(d)(4)(B) of the Cranston-Gonzalez National Affordable Housing Act (42
			 U.S.C. 8013(d)(4)(B)), as amended by paragraph (1) of this subsection,
			 notwithstanding the period of availability for such amounts established in such
			 prior appropriations Acts. The Secretary may reallocate such amounts to
			 administering entities for the purpose of establishing a reserve in an amount
			 determined by the Secretary up to the amount as may be otherwise established by
			 law.
				(3)Technical
			 assistanceThe Secretary of Housing and Urban Development may, to
			 the extent amounts are made available in appropriations Acts, provide technical
			 assistance to public housing agencies and other administering entities to
			 facilitate using vouchers to provide permanent supportive housing for persons
			 with disabilities, to assist States to reduce reliance on segregated
			 restrictive settings for people with disabilities to meet community care
			 requirements, to end chronic homelessness (as chronically
			 homeless is defined in section 401 of the McKinney-Vento Homeless
			 Assistance Act (42 U.S.C. 11361)), and for other related purposes.
				(d)Income
			 eligibilityParagraph (6) of section 16(c) (42 U.S.C.
			 1437n(c)(6)) is amended by adding at the end the following new
			 subparagraph:
				
					(H)The property-based
				contract program under section
				8(n).
					.
			(e)Enforcement
			 provisionsSection 29 of the United States Housing Act of 1937
			 (42 U.S.C. 1437z–1) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (B), by striking and after the semicolon;
						(ii)in
			 subparagraph (C) by striking that has an identity of interest with the
			 owner or the general partner of a partnership owner of the property;
			 and inserting ; and; and
						(iii)by
			 adding at the end the following new subparagraph:
							
								(D)any member of a
				limited liability company that is the owner of such property or is the general
				partner of a limited partnership owner or is a partner of a general partnership
				owner.
								;
				
						(B)in paragraph
			 (2)—
						(i)in
			 the matter preceding subparagraph (A) by inserting or use
			 agreement, before the comma;
						(ii)in
			 subparagraph (A), by striking or at the end;
						(iii)in
			 subparagraph (B), by striking the period at the end and inserting a semicolon;
			 and
						(iv)by
			 adding at the end the following new subparagraphs:
							
								(C)failure of an
				owner of a property receiving project-based assistance under section 8 to
				submit an annual audited financial statement to the Secretary in the form and
				manner established by the Secretary;
								(D)failure of an
				owner of a property receiving project-based assistance under section 8 to
				provide management for the property that is acceptable to the Secretary
				pursuant to regulations and requirements of the Secretary, including—
									(i)proper fiscal
				management;
									(ii)proper handling
				of vacancies and tenanting in accordance with regulations set forth by the
				Secretary;
									(iii)appropriate
				handling of rent collection;
									(iv)proper property
				maintenance; and
									(v)compliance with
				regulations set forth by the Secretary on tenant organization;
									(E)failure to provide
				access to the books, records, and accounts related to the operations of the
				project; or
								(F)failure to permit
				physical access to the property or any unit of the
				property.
								;
				and
						(C)in paragraph (3),
			 by striking $25,000 and inserting $37,500;
			 and
					(2)in subsection
			 (c)(1)—
					(A)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;
			 and
					(B)by inserting after
			 subparagraph (A) the following new subparagraph:
						
							(B)shall provide the
				Secretary the discretion to investigate any facts, conditions, practices, or
				matters that may be deemed necessary or proper to aid in the enforcement of the
				provisions of this Act; to aid in the investigations, the Secretary may hold
				such hearings, administer such oaths, and require by subpoena the attendance
				and testimony of such witnesses and production of such documents as the
				Secretary deems advisable, and such subpoena authority shall include the
				authority to require the attendance of any witness and the production of
				documentary evidence from any place in the United States at any designated
				place of hearing; any district court of the United States within the
				jurisdiction of which an inquiry is carried on may, in the case of contumacy or
				refusal to obey a subpoena of the Secretary issued under this section, issue an
				order requiring compliance therewith; any failure to obey such order of the
				court may be punished by such court as a contempt
				thereof;
							;
				and
					(3)in subsection (g),
			 by striking paragraph (1) and inserting the following new paragraph:
					
						(1)In
				generalNotwithstanding any other provision of law, the Secretary
				shall apply civil money penalties collected under this section to the Rental
				Assistance Conversion Trust Fund, established under section 8(l)(21), or shall
				authorize the owner of the property or project at issue in the penalty action
				to use the penalty funds, in accordance with the requirements of the Secretary,
				for the improvement of that property or
				project.
						.
				(f)Amendments to
			 section 3 of the Housing and Urban Development Act of
			 1968Subsection (c) of section 3 of the Housing and Urban
			 Development Act of 1968 (12 U.S.C. 1701u(c)) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking the
			 paragraph designation and all that follows through (A)
			 In
			 general.—The Secretary  and inserting the
			 following:
						
							(1)Public and
				Indian housing programsThe
				Secretary
							;
				and
					(B)by striking
			 subparagraph (B);
					(2)in paragraph
			 (2)—
					(A)by striking the
			 paragraph designation and all that follows through (A)
			 In
			 general.—In other and inserting the following:
						
							(1)Other
				programsIn
				other
							;
				and
					(B)by striking
			 subparagraph (B); and
					(3)by adding at the
			 end the following new paragraphs:
					
						(3)PriorityThe
				efforts required under paragraphs (1) and (2) of this subsection shall be
				directed in the following order of priority:
							(A)First, to
				recipients of Federal rental assistance, including public housing residents,
				residents of other federally subsidized properties, or participants in the
				program under section 8(o) of the U.S. Housing Act in the service area and
				metropolitan area (or non-metropolitan county).
							(B)Next, to low- and
				very low-income residents in the service area and metropolitan area (or
				non-metropolitan county).
							(C)Next, to other
				residents, as designated by the Secretary by regulation.
							(4)ScopeFor
				properties with rental assistance converted under section 8(l) of the United
				States Housing Act of 1937, the requirements of paragraphs (1)(A) and (2)(A) of
				this subsection, as in effect immediately before the enactment of the
				Rental Housing Revitalization Act of
				2010, shall continue to
				apply.
						.
				
